Citation Nr: 0739909	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-28 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a total right knee arthroplasty, currently evaluated as 60 
percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to the veteran's service 
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the 
veteran's above claims.  Jurisdiction of the veteran's claims 
was later transferred to the Phoenix, Arizona, RO.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in April 2007.

The issues of entitlement to service connection for a left 
leg disability and arthritis of the left knee are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, that a withdrawal of his appeal, as to the issue 
of an increased rating for his right knee, was requested.

2.  The preponderance of the evidence of record indicates 
that the veteran's hypertension is not related to service, or 
any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an increased rating for the 
residuals of total right knee arthroplasty, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2001, July 2001, July 2005, and 
March 2006, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate these 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
duties to notify and assist have been met, with respect to 
the issues of service connection for hypertension, and 
entitlement to an increased rating for the veteran's service 
connected right knee disability.


Entitlement to an increased evaluation for the residuals of 
total right knee arthroplasty, currently evaluated as 60 
percent disabling.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In the transcript of a hearing before the undersigned 
Veterans Law Judge, dated April 2007, it was indicated that 
the veteran wished to withdraw the issue of entitlement to an 
increased rating for his service connected right knee 
disability from appellate review.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and the 
appeal is therefore dismissed.


Entitlement to service connection for hypertension.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service 
connection for certain conditions, such as hypertension, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
Initially, the Board notes that the veteran's service medical 
records are negative for complaints of, or a diagnosis of, 
hypertension.  The veteran was found once, in service, in 
July 1975, to have an elevated blood pressure reading of 
156/100; however, repeat testing immediately thereafter 
showed a blood pressure reading of 130/78, and the veteran 
was not diagnosed with hypertension at that time, but rather 
renal calculus.  At no time during service was the veteran 
given a diagnosis of hypertension.

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2007).  

Subsequent to service, the medical evidence of record does 
not show, nor does the veteran contend, that he was diagnosed 
with hypertension any earlier than 2001, 23 years after his 
separation from service.  The veteran has contended at 
various times that his hypertension is related to his service 
connected right knee disability, or his diabetes mellitus.  
However, there is no medical evidence of record linking the 
veteran's service connected hypertension to his right leg 
disability, and the veteran has not been service connected 
for diabetes.  The veteran was denied service connection for 
diabetes by a February 2004 rating decision, because the 
evidence did not show that he served in Vietnam, nor did the 
evidence show a direct link between diabetes and service.  
Therefore, even if the medical evidence of record showed a 
link between the veteran's hypertension and diabetes, since 
the veteran is not service connected for diabetes, he could 
not be service connected for hypertension as secondary to 
diabetes.  Nor is there any medical evidence of record 
linking the veteran's hypertension directly to service.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hypertension 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of hypertension, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of hypertension in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating hypertension to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  



Therefore, with no evidence having been presented to indicate 
that the veteran was diagnosed with hypertension any earlier 
than 23 years after his separation from service, and with no 
medical evidence having been presented which links the 
veteran's hypertension either directly to service, or 
secondarily to any service connected condition, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The appeal of the issue of entitlement to an increased rating 
for the residuals of total right knee arthroplasty is 
dismissed.

Entitlement to service connection for hypertension is denied.


REMAND

As to the veteran's claims of entitlement to service 
connection for a left leg disability and arthritis of the 
left knee, the Board notes that recently, the veteran 
submitted a letter from a physician assistant, dated March 
2007, who indicated that the veteran's arthritic damage to 
his left knee was caused by his need to shift all his weight 
off of his right knee.  As the veteran is service connected 
for a right knee disability, and as there is evidence of 
record indicating that the veteran's left knee/leg disability 
may be secondarily related to his service connected right 
knee disability, the Board is of the opinion that the veteran 
should be provided with a VA examination to address the 
severity and etiology of the veteran's left leg disability.

Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with a 
VA examination to determine the nature 
and etiology of any diagnosed left 
leg/knee disability.  All indicated tests 
and studies should be undertaken.  The 
claims file should be reviewed by the 
examiner and commented upon, particularly 
a March 2007 letter which links the 
veteran's left knee arthritis to his 
service connected right knee disability.  

The examiner is then requested to render 
an opinion as to whether there is a 50 
percent probability or greater that any 
left knee leg or knee disability is 
related to service or secondary to the 
veteran's service connected right knee 
disability.  If the service-connected 
right knee disability permanently 
aggravated any left lower extremity 
disability, the examiner must identify 
that portion of current left lower 
extremity disability that is due to the 
service-connected right knee pathology.  
A complete rationale for any opinion 
expressed should be provided.

2.  Thereafter, re-adjudicate the claims 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


